Citation Nr: 0411152	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  It also appears that the veteran is seeking a total 
compensation rating on the basis of individual unemployability.  
This matter is not in appellate status and is referred back to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by occupational 
and social impairment with deficiencies in most areas, but has not 
resulted in total social and occupational impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular evaluation 
for the veteran's PTSD, and no more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2003).    


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA) are applicable to the matter 
on appeal.  Among other things, the VCAA provisions expanded VA's 
notice and duty to assist requirements in the development of a 
claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
VA has enacted regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, July 2002 
and May 2003 RO letters to the veteran informed him of what the 
evidence must show in order to establish entitlement to a higher 
level of compensation for a service-connected disability.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA 
has a duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, not 
previously provided to VA that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002).  As part of that notice, 
VA shall indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  Id.

Here, the July 2002 and May 2003 letters informed the veteran that 
VA would make reasonable efforts help the veteran obtain evidence 
related to his claim, such things as medical and/or personnel 
records, as well as relevant records of treatment he received at 
VA and other federal facilities.  In addition, the letter stated 
that VA would help the veteran obtain records from any non-federal 
sources he identified, if they substantiated the claim.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination if it was decided such was 
necessary to make a decision on his claim.  He was informed that 
it was still his responsibility to support his claim with 
appropriate evidence.     

In addition, the statement of the case (SOC), issued in May 2003, 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts to 
help him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. § 
3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current or 
former employers, and other non-Federal government sources.  He 
was further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 C.F.R. § 
3.159(c)(2) (2003).  Finally, he was notified that VA would obtain 
his service medical records and other relevant records pertaining 
to his active duty that are held or maintained by a governmental 
entity, records of relevant medical treatment or examination at VA 
health care facilities or at the expense of VA, and any other 
relevant records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Given the foregoing, the Board finds that 
VA has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For instance, 
the July 2002 RO letter requested that the veteran sign and return 
the enclosed VA Form 21-4138 if he had no additional evidence to 
furnish.  In response, the veteran submitted a statement later 
that month indicating that he was not aware of any source of 
evidence relevant to the claim other than that which the VA will 
attempt to obtain and/or which has already been identified.  In a 
statement by the veteran, received in May 2003, the veteran 
referenced the November 3, 2002 to December 6, 2002 VA 
hospitalization summary as additional evidence.  However, this 
summary had already been associated with the veteran's claims 
folder.  Furthermore, the supplemental statement of the case 
(SSOC), issued in May 2003, included the language of 38 C.F.R. § 
3.159(b)(1).

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Furthermore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in this 
case.  Further development and further expending of VA's resources 
is not warranted.

				II.  Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

When rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's PTSD is currently rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent rating is 
warranted where the disorder is manifested by occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, one's own occupation, or one's own 
name.  Id.

The Board observes here that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the ratings 
schedule, the symptoms listed at 38 C.F.R. § 4.130 are not 
intended to be an exclusive or exhaustive list of symptomatology 
which may be considered for a higher rating claim.  

A review of the veteran's claims folder reflects that the veteran 
has had a long history of substance abuse and that he received 
substance abuse treatment through the VA.  A May 2002 substance 
abuse evaluation stated that, among other things, the veteran 
smoked $30 to $100 of crack/cocaine per week for the past fifteen 
years.  He was reported to be homeless and an unemployed truck 
driver.  The assessment was cocaine dependence, cannabis 
dependence, and alcohol dependence.  A GAF score of 31 was listed.  
The record shows that the veteran participated in a substance 
abuse domiciliary program at the Little Rock VA Medical Center 
from June 4, 2002 to July 5, 200.  The discharge summary listed 
Axis I diagnoses of cocaine dependence, alcohol dependence, 
nicotine dependence, and depressive disorder, not otherwise 
specified.  The GAF score listed was again 31.       

A June 2002 VA note which stated that the veteran reported having 
nightmares and panic attacks since his tour in Vietnam.  In a June 
2002 functional assessment it was noted that the veteran was 
unable to establish friendships.  

A September 2002 VA PTSD examination report noted that the veteran 
reported that he continued a pattern of working for a few months 
at a time, then quitting when he became too angry and anxious.  He 
stated that his last job was from January to March of 2002.  Prior 
to that he reported having worked a few months offshore in 2001.  
His major complaint at the time of the examination was reported to 
be not being able to work for others because he would get too 
angry over little details.  He added further that work made him 
depressed and anxious.  He stated that he could not sleep or calm 
down and that he had constant nightmares, intrusive thoughts, 
flashbacks, and physiological and emotional upset when reminded of 
Vietnam.  He reported that he was isolated and felt very different 
from others, stating that he had shut down emotionally and that he 
was bothered by his startle response, vigilance, anger, and poor 
concentration.  

Upon examination, the examiner noted that the veteran was 
pleasant, lucid, oriented, fully cooperative, and alert.  He did 
demonstrate clinically significant and impairing anxiety, 
depression, and propensity for anger.  There were no indications 
of a thought disorder, mania, or gross cerebral dysfunction.  He 
was noted to have focused almost completely on not working.  It 
was noted that the examiner found it difficult to get 
straightforward answers from the veteran and, at times, picked up 
that the veteran was trying to tell the examiner what he wanted to 
hear.  In fact, the examiner stated that he had seen hundreds of 
veterans with PTSD and almost never had a veteran been so set in 
reading off readied lists of complaints and symptoms, or presented 
with such dramatic flair.  The veteran was also noted to have 
provided the examiner with contradictory statements.  The examiner 
stated that the veteran suffered from both a personality disorder 
with histrionic and antisocial features and PTSD.  Of these, the 
examiner stated, the personality disorder was by far the dominant 
problem.  The examiner stated further that there was absolutely no 
objective evidence that his PTSD had worsened and that his PTSD 
was causing him not to work.  A GAF score of 55 was listed for the 
veteran.  The examiner stated that the veteran's behavior was 
influenced by his Vietnam experiences and a personality disorder, 
primarily the latter.  He noted that it was never possible to 
provide separate GAF scores for each of multiple DSM-IV diagnoses.  

An October 2002 psycho-social assessment indicated that the 
veteran was still having problems with stress, nerves, panic 
attacks, anger, nightmares, and isolation.  His last employment 
was noted to be in May 2002 at Wal-Mart.  He reported having 
worked there for two months.  He was noted to not have any close 
relationships with anyone outside of his family and that he did 
not trust people.  

The record also contains a VA hospital summary for the period 
November 3, 2002 to December 6, 2002.  During this period of 
hospitalization, the veteran participated in numerous group 
programs.  The Axis I diagnoses were mixed substance dependence, 
in recent remission, and PTSD, chronic.  His highest, as well as 
his lowest GAF score in the past twelve months (by report) was 
listed as being 48.  He denied any suicidal ideations or attempts.  
Upon mental status examination, he was noted to be alert, 
cooperative, with good eye contact.  His affect was noted to be 
euthymic, constricted, related, and his thought processes were 
goal directed without fundamental thought disorder.  He denied 
current delusions, illusions, hallucinations, and stated that he 
had had no suicidal or homicidal ideations.  He was noted to be 
unemployed.  At the time of discharge, the veteran reported that 
he benefited from program participation, stating that when he came 
to the program he did not have the tools to help him with his 
isolation, anger, and depression.  The report stated, though, that 
the veteran's PTSD symptoms were considered to be chronic in 
nature.  His condition at the time of discharge was reported to be 
stable, with no suicidal or homicidal ideation.  The Board notes 
that in April 2003 the veteran was awarded a temporary 100 percent 
evaluation for the period November 3, 2002 to January 1, 2003 
because of hospital treatment in excess of 21 days pursuant to 38 
C.F.R. § 4.29.   

A Veteran's Application for Increased Compensation Based on 
Unemployability, dated in November 2002, listed his last 
employment as being from January 2002 to March 2002 at Wal-Mart.  
Previous employment was listed as a food service worker from April 
2001 to September 2001, a laborer in November 2000, and a cook 
from February 1998 to April 1998.    

The records also contains three prepared statements, dated in 
December 2002 and signed by various local employers, that because 
of his history of problems with PTSD they were unable to employ 
the veteran in their places of business.   

A December 2002 VA progress note stated that the veteran reported 
chronic adjustment problems since Vietnam, particularly related to 
his anger and inability to maintain gainful employment.  It was 
noted that the veteran was not having suicidal or homicidal 
thoughts at the time of the note, though he did report having both 
occasionally.    

Also of record is a Request for Employment Information in 
Connection with a Claim for Disability Benefits, dated in March 
2003, and signed simply "Mr. [redacted]", without more.  

In attempting to analyze this claim, it is apparent that there may 
be some problems with the reliability of the accounts of symptoms 
reported by the veteran as was suggested by a VA examiner.  
However, the Board finds that the foregoing evidence, overall, 
shows that the veteran is shown to have occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 70 
percent rating is warranted for PTSD.  In this regard, the 
veteran's symptoms include anger, flashbacks, and frequent 
nightmares.  The evidence does show that the veteran's 
occupational and social impairment is manifested by symptoms, such 
as suicidal and homicidal ideation, however, these were not 
frequent.  The evidence does not show that he suffers from 
obsessional rituals that interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, or neglect of personal appearance and hygiene.  
There are, however, indications that the veteran has difficulty in 
adapting to stressful circumstances and has an impaired ability to 
establish and maintain effective relationships.  In this regard, 
the Board again notes that, at the September 2002 VA examination, 
the veteran's major complaint was reported to be not being able to 
work for others because he would get too angry over little 
details.      

In evaluating the evidence in this case, the Board notes that the 
veteran's GAF scores have ranged from 31 to 55.  Under DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-
IV) (and also in the DSM-III), a GAF range from 51 to 60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF range of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A GAF range of 31 to 40 
is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  

The evidence does not demonstrate that the appellant's 
occupational and social impairment has been shown to be due to 
such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, weekly panic attacks, 
impairment of long-term memory, impaired judgment, or impaired 
abstract thinking.  The September 2002 examiner stated that the 
veteran's behavior was influenced by his Vietnam experiences and a 
personality disorder, primarily the latter, but noted that it was 
never possible to provide separate GAF scores for each of multiple 
DSM-IV diagnoses.      

A schedular rating in excess of 70 percent is not warranted.  The 
highest schedular rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, one's own occupation, or one's own 
name.  Id.

In this case, the Board finds that there is insufficient evidence 
of the symptoms required for a 100 percent rating, and that the 
preponderance of the evidence shows that the criteria for a 100 
percent rating have not been met.  With regard to employment, it 
appears that the veteran has not worked since 2002.  However, the 
examiner in the September 2002 VA examination stated that the 
veteran suffered from both a personality disorder with histrionic 
and antisocial features and PTSD.  Again, of these, the examiner 
stated, the personality disorder was by far the dominant problem.  
He stated further that there was absolutely no objective evidence 
that his PTSD had worsened and that his PTSD was causing him not 
to work.  

The Board finds that overall, the evidence does not show that the 
veteran has symptoms that are sufficiently persistent or disabling 
so as to warrant a 100 percent rating for his service-connected 
PTSD.  For example, the medical evidence does not show that the 
veteran has persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; an intermittent inability to perform the activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, one's own occupation, or one's own name.  The veteran's 
thought processes were not recorded as being illogical or 
incoherent, and there was no evidence of hallucinations or 
delusions.  While there obviously is social and occupational 
impairment present, there is nothing in the record to establish 
total social and occupational impairment.  Accordingly, it is 
concluded that a 70 percent rating, but no higher, is warranted 
for the veteran's service-connected PTSD.  


ORDER

A rating of 70 percent, and no more, for PTSD is granted, subject 
to the regulations governing the award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



